Detailed Action
Summary
1. This office action is in response to the amendment filed on March 19, 2021. 
2. Applicant has canceled claims 19 and 20.
3. Applicant has amended claims 1, 5-6, 10, 12-13 and 23.
4. Applicant has added new claims 24-26.
Drawings
5.  The drawings submitted on September 27, 2019 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
7. Applicant’s arguments, filed March 19, 2021 with respect to the amended claim 1 have been fully considered and are persuasive. The claim rejection under U.S.C 102 and U.S.C 103 have been withdrawn (see interview summary). 
Allowable subject matter
8. Claims 1-18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second series of loops located over  the first series of loops and having a first end coupled to the level translation and looping inwardly to a second end; and a second terminal coupled to the second end of the second series of loops such that the second terminal is located inside the second series of loops, wherein the first terminal and the second terminal each extend to at least a bottom of the first series of loops. "
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “an inductive element having an outside edge, an inside edge, and a series of loops between the outside edge and the inside edge, the inductive element further having a first terminal and a second terminal, wherein the first terminal and the second terminal are physically located inside the inside edge of the inductive element;”
In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “an inductive element having a first terminal and a second terminal; a first power transistor coupled between the first terminal of the inductive element and a power supply; a second power transistor coupled to the first terminal of the inductive element; a third power transistor coupled between the second terminal and ground; and a fourth power transistor coupled to the second terminal of the inductive element, wherein the inductive element comprises: a first series of loops having a first end coupled to the first terminal and looping outwardly to a second end such that the first terminal is located inside the first series of loops; a level translation coupled to the second end of the first series of loops; a second series of loops located over the first series of loops and having a first end coupled to the level translation and looping inwardly to a second end”
In re to claim 14, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “an inductive element having a first terminal and a second terminal; a first power transistor coupled between the first terminal of the inductive element and a power supply; a second power transistor coupled to the first terminal of the inductive element; a third power transistor coupled between the second terminal and ground; and a fourth power transistor coupled to the second terminal of the inductive element, wherein the inductive element comprises: a first series of loops having a first end coupled to the first terminal and looping inwardly to a second end such that the first terminal is located outside the first series of loops; a first level translation coupled to the second end of the first series of loops; a second series of loops located above the first series of loops and having a first end coupled to the first level translation and looping outwardly to a second end; a second level translation coupled to the second end of the second series of loops; a third series of loops located below the second series of loops and having a first end coupled to the second level translation and looping inwardly to a second end; and the second terminal coupled to the second end of the third series of loops such that the second terminal is located inside the third series of loops.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7 and 24, claims 2-7 and 24 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 9 and 21,  claims 9 and 21 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 11-13, 22-23 and 25, claims 11-13, 22-23 and 25 depend from claim 10, thus are also allowed for the same reasons provided above.
In re to claims 15-18 and 26, claims 15-18 and 26 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/
Examiner, Art Unit 2839